
	
		II
		112th CONGRESS
		2d Session
		S. 2470
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2012
			Mr. Paul (for himself
			 and Mr. Udall of Colorado) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend title 13, United States Code, to provide for the
		  more accurate and complete enumeration of members of the Armed Forces in any
		  tabulation of total population by the Secretary of Commerce, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Service Members and Communities Count
			 Act of 2012.
		2.Improved enumeration
			 of members of the Armed Forces in any tabulation of total population by
			 Secretary of Commerce
			(a)In
			 generalSection 141 of title
			 13, United States Code, is amended—
				(1)by redesignating
			 subsection (g) as subsection (h); and
				(2)by inserting
			 after subsection (f) the following:
					
						(g)Effective
				beginning with the 2020 decennial census of population, in taking any
				tabulation of total population by States, the Secretary shall take appropriate
				measures to ensure, to the maximum extent practicable, that all members of the
				Armed Forces deployed abroad on the date of taking such tabulation are—
							(1)fully and
				accurately counted; and
							(2)properly
				attributed to the State in which their permanent duty station or homeport is
				located on such
				date.
							.
				(b)ConstructionThe
			 amendments made by subsection (a) shall not be construed to affect the
			 residency status of any member of the Armed Forces under any provision of law
			 other than title 13, United States Code.
			
